The opinion in which the judgment was reversed and the cause remanded was delivered and entered of record on May 21st, 1924. The State presents a motion for rehearing which was not filed until the 26th day of June thereafter. Appellant insists that we should not consider said motion because it was filed more than fifteen days after the rendition of the judgment. The same rules apply to the State and appellant relative to the filing of motions for rehearing, and it has been uniformly held by this court that a motion filed by either after the expiration of fifteen days from the date of judgment was not filed within the time required, and that a delayed motion would not be considered unless under extraordinary circumstances, none of which exist in the present instance. Bailey v. State, 11 Tex.Crim. App., 140; Craddock v. State, 15 Tex.Crim. App. 641; Carusales v. State,47 Tex. Crim. 2, 82 S.W. 1038; Jordan v. State, 64 Tex. Crim. 187,141 S.W. 792; Kraft v. State, 86 Tex.Crim. Rep.,217 S.W. 1038.
No reason appearing why the State's motion was not filed within the required time, and in the absence of any peculiar or special reason why the motion should be considered such as appear in some of the cases referred to, appellant's suggestion that the State's motion should not be considered must prevail.